DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.

Response to Arguments
Applicant's arguments/amendments filed 4/7/2022 have been fully considered but they are not persuasive.
1). Applicant’s argument – contrary to the Examiner's position in the Prior Office Action in the context of previously pending and rejected dependent Claim 4, RODRIQUEZ for instance does not disclose, teach, suggest, nor otherwise render obvious what exactly is being optimized in the so- called "optimum ratio between A1 and A2" mentioned by RODRIQUEZ, nor what RODRIQUEZ considers to be an "optimum ratio between A1 and A2," nor how the so-called "optimum ratio between A1 and A2" is determined. Specifically, Applicant cannot locate in RODRIQUEZ any support for the Examiner's conclusory statement at Page 8 of the Prior Office Action that "A1 and A2 are optimized so to minimize the BER." Instead, regarding the ratio between A1 and A2 that RODRIQUEZ only once characterizes as a so-called "optimum ratio between A1 and A2," the disclosure of RODRIQUEZ is understood by Applicant to merely state that "[t]he ratio between diagonals A1 and A2 depends on the ratio between G1 and GQ" (see e.g., RODRIQUEZ at [0031], where G refers to driver amplifier gain.) This at least suggests that the so-called optimum ratio between A1 and A2 in the context of RODRIQUEZ could be merely what is optimum for purposes of RODRIQUEZ's driver amplifiers or other purposes directly relating to gain. In short, RODRIQUEZ is understood to make no express mention of optimizing a ratio of A1 and A2 to minimize the BER.	
Examiner’s response – Rodriquez et al teaches/discloses “This modulation format is named Rhombic-QPSK (R-QPSK) and it is designed in such a way that it presents more tolerance to phase noise created by the nonlinear interaction with the legacy channels” (Abstract), “in with the inventive R-QPSK data is recovered by making decisions in both phase and amplitude of the constellation points. This has bit-error-rate advantage in systems with strong phase noise induced by co-propagating IM channels. This invention is two-folded. First, the Rhombic-QPSK is implemented by choosing an optimum ratio between A1 and A2. Second, an optimum de-mapping method is proposed to maximize system performance. C-QPSK is the optimum constellation is a communication channel with Gaussian noise. However, by optimizing the decision method together with the amplitudes A1, A2 the performance of R-QPSK can be superior to C-QPSK in links with co-propagating IM channels” ([0027]), “In C-QPSK, de-mapping of symbols is made by making decisions based only on the phase of the symbols. Therefore, if the phase distortion is larger than /4, symbols carrying different bits will overlap and an error will occur. In R-QPSK, we can use the different amplitude of the symbols to perform the de-mapping. Now, even when the phase distortion accumulated by one symbol in the constellation is larger than /4, we can still look at their amplitude value to decide which pair of bits to assign. By choosing the decision boundaries carefully (both in terms of phase and amplitude), we can reduce the bit error rate of the system when the distortion is dominated by phase distortion” ([0028]), and “This invention, includes a new de-mapping method that reduces the bit-error rate (BER) when R-QPSK is used” ([0033]). 
That is, the A1 and A2 are optimized; to vary A1 and A2 is the same as to vary the ratio of the A1 and A2. The purpose to implement the R-QPSK or choose “an optimum ratio between A1 and A2” is to obtain “bit-error-rate advantage” or reduce the bit-error rate (BER).
Regarding applicant’s argument “the so-called optimum ratio between A1 and A2 in the context of RODRIQUEZ could be merely what is optimum for purposes of RODRIQUEZ's driver amplifiers or other purposes directly relating to gain”, in para [0031], Rodriquez et al discloses “In particular, C-QPSK is generated when the gain provided to I(t) by amplifier (301), i.e GI is equal to the gain provided to Q(t) by amplifier (302), i.e GQ. If the gains are different, then a rhombic constellation can be generated. The ratio between diagonals A1 and A2 depends on the ratio between GI and GQ”; in this paragraph, Rodriquez et al teaches/discloses that by choose different GI and GQ, different A1 and A2 will be obtained; or by varying the ratio between GI and GQ, the ratio between diagonals A1 and A2 is varied; that is, also as shown in Figure 3, the different GI and GQ, are used to generate different A1 and A2, or to generate R-QPSK.
  
2). Applicant’s argument – On the topic of optimizing parameters to minimize BER, RODRIQUEZ instead discloses that only two parameters-namely an angle  and an amplitude threshold Ath -- are optimized according to the transmission link and the values of diagonals A1 and A2, so as to identify "optimum values [for angle a and amplitude threshold Ath that] are the ones that minimize the BER." (see e.g., RODRIQUEZ at [0037]). This optimization of these two particular de-mapping/decision method parameters of RODRIQUEZ in the context of a data transmission receiver-namely, different parameters than encoding amplitudes A1 and A2 of RODRIQUEZ is not what is described by currently amended independent Claim 1.
Examiner’s response – As admitted by applicant, RODRIQUEZ discloses “an angle  and an amplitude threshold Ath -- are optimized according to the transmission link and the values of diagonals A1 and A2”. 
Rodriquez et al clearly states “As shown in the figure, the point in the constellation within the HPPO boundaries (502) is de-mapped according to its amplitude. Depending whether the amplitude is larger or smaller than an amplitude threshold Ath the de-mapping decision will be different. The de-mapping table depends on two optimization parameters, namely the angle  and the amplitude threshold Ath. Both parameters are optimized according to the transmission link and the values of the diagonals A1 and A2.” That is, the amplitude threshold Ath is determined/optimized based (“according to”) on the A1 and A2. 
As discussed above, Rodriquez et al discloses “In C-QPSK, de-mapping of symbols is made by making decisions based only on the phase of the symbols. Therefore, if the phase distortion is larger than /4, symbols carrying different bits will overlap and an error will occur. In R-QPSK, we can use the different amplitude of the symbols to perform the de-mapping. Now, even when the phase distortion accumulated by one symbol in the constellation is larger than /4, we can still look at their amplitude value to decide which pair of bits to assign. By choosing the decision boundaries carefully (both in terms of phase and amplitude), we can reduce the bit error rate of the system when the distortion is dominated by phase distortion” ([0028]). As shown in Figure 5, by optimize A1 and A2 (or the optimum ratio between A1 and A2), symbols carrying different bits will not overlap, and the Ath is between the A1 and A2. And the A1 and A2 are encoded in the transmitter. That is, the optimum angle  and the amplitude threshold Ath are used to reduce bit-error-rate, and the optimum Ath (“in the context of a data transmission receiver”) depends on the A1 and A2 that are encoded in the transmitter. Therefore, Rodriquez et al teaches/suggests “encoding the data based on an adaptive constellation diagram in a 2-D plane, …,  adapting the adaptive constellation diagram for data transmission by varying a first ratio of the first distance d1 and the second distance d2 to minimize or nearly minimize a bit error rate in the transmitted data”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriquez et al (US 2015/0043680).
1). With regard to claim 1, Rodriquez et al discloses a method of processing data for optical data transmission along a transmission link (Figure 2 etc.), the method comprising the steps of: 
encoding the data (e.g., Figure 2, encoding in transmitter 201) based on an adaptive constellation diagram in a 2-D plane (e.g., the R-QSPK shown in Figures 1, 3 and 5 etc.), the adaptive constellation diagram including at least a first pair of symbols (e.g., the pair on the horizontal axis) and a second pair of symbols (the pair on the vertical axis), 
wherein respective symbols of the first pair of symbols are located at opposite sides of an origin of the 2-D plane at a first distance d1 from each other (e.g., Figure 1 etc., the pair at 0 and , distance 2*A1), 
wherein respective symbols of the second pair of symbols are located at opposite sides of the origin of the 2-D plane at a second distance d2 from each other (e.g., Figure 1 etc., the pair at /2 and -/2, distance 2*A2), 
wherein a line in the adaptive constellation diagram connecting the first pair of symbols is perpendicular to a line in the adaptive constellation diagram connecting the second pair of symbols (shown in Figures 1, 3 and 5 etc.; [0027]-[0028]), 
adapting the adaptive constellation diagram for data transmission by varying a first ratio of the first distance d1 and the second distance d2 to minimize or nearly minimize a bit error rate in the transmitted data ([0027], “by optimizing the decision method together with the amplitudes A1, A2 the performance of R-QPSK can be superior to C-QPSK”; [0028], “In C-QPSK, de-mapping of symbols is made by making decisions based only on the phase of the symbols. Therefore, if the phase distortion is larger than /4, symbols carrying different bits will overlap and an error will occur. In R-QPSK, we can use the different amplitude of the symbols to perform the de-mapping. Now, even when the phase distortion accumulated by one symbol in the constellation is larger than /4, we can still look at their amplitude value to decide which pair of bits to assign. By choosing the decision boundaries carefully (both in terms of phase and amplitude), we can reduce the bit error rate of the system when the distortion is dominated by phase distortion”; [0037], “As shown in the figure, the point in the constellation within the HPPO boundaries (502) is de-mapped according to its amplitude. Depending whether the amplitude is larger or smaller than an amplitude threshold Ath the de-mapping decision will be different. The de-mapping table depends on two optimization parameters, namely the angle  and the amplitude threshold Ath. Both parameters are optimized according to the transmission link and the values of the diagonals A1 and A2. Both parameters are optimized according to the transmission link and the values of the diagonals A1 and A2. Their optimum values are the ones that minimize the BER.” As shown in Figure 5, by optimize A1 and A2 (or the optimum ratio between A1 and A2), symbols carrying different bits will not overlap, and the Ath is between the A1 and A2. And the A1 and A2 are encoded in the transmitter. That is, the optimum angle  and the amplitude threshold Ath are used to reduce bit-error-rate, and the optimum Ath depends on the A1 and A2 that are encoded in the transmitter), 
wherein the first distance d1 does not equal the second distance d2 in the first ratio once the adaptive constellation diagram for data transmission has been adapted (Figures 1 and 3 etc., the 2A1 and 2A2 are not equal) according to the adapting step to minimize or nearly minimize the bit error rate in the transmitted data.
But, Rodriquez et al does not expressly state: wherein the first ratio is varied in the adapting step to a degree that is determined based on information corresponding to at least one of: an amount of a phase noise to which an optical data transmission along the transmission link is subject, the phase noise characterized by a random rotation of at least one constellation point location with respect to the origin of the 2-D plane, a second ratio of the amount of the phase noise and an amount of an additive noise to which an optical data transmission along the transmission link is subject, the additive noise characterized by at least one random isotropic shift of at least one constellation point in the 2-D plane.
However, as shown in Figure 5 of Rodriquez et al, the optical data transmission along the transmission link is subjected to phase noise and additive noise (Figure 5), and the phase noise is characterized by a random rotation of at least one constellation point location with respect to the origin of the 2-D plane (Figure 5, the “scattered points” with respect to the origin of said 2-D plane). Rodriquez’s system/method “is designed in such a way that it presents more tolerance to phase noise created by the nonlinear interaction with the legacy channels” (Abstract etc.), and “in with the inventive R-QPSK data is recovered by making decisions in both phase and amplitude of the constellation points. This has bit-error-rate advantage in systems with strong phase noise induced by co-propagating IM channels. This invention is two-folded. First, the Rhombic-QPSK is implemented by choosing an optimum ratio between A1 and A2. Second, an optimum de-mapping method is proposed to maximize system performance. C-QPSK is the optimum constellation is a communication channel with Gaussian noise. However, by optimizing the decision method together with the amplitudes A1, A2 the performance of R-QPSK can be superior to C-QPSK in links with co-propagating IM channels” ([0027]), “if the phase distortion is larger than /4, symbols carrying different bits will overlap and an error will occur. In R-QPSK, we can use the different amplitude of the symbols to perform the de-mapping. Now, even when the phase distortion accumulated by one symbol in the constellation is larger than /4, we can still look at their amplitude value to decide which pair of bits to assign. By choosing the decision boundaries carefully (both in terms of phase an amplitude), we can reduce the bit error rate of the system when the distortion is dominated by phase distortion” ([0028]), “This invention, includes a new de-mapping method that reduces the bit-error rate (BER) when R-QPSK is used” ([0033]), and “Both parameters are optimized according to the transmission link and the values of the diagonals A1 and A2. Their optimum values are the ones that minimize the BER” ([0037]). The bit error ratio or BER is directly related to the phase noise, “the Rhombic-QPSK is implemented by choosing an optimum ratio between A1 and A2”, and the optimum threshold (Ath) in the receiver are based on the ratio of the A1 and A2 so to minimize the BER; therefore, it is obvious to one skilled in the art that the first ratio is varied in the adapting step to a degree that is determined based on information corresponding to an amount of a phase noise.

2). With regard to claim 12, Rodriquez et al discloses a transmitter (e.g., Figure 2, transmitter 201) for transmitting an optical data signal along a transmission link (e.g., link 202 in Figure 2), comprising an encoding unit (in the transmitter, and Figures 5 and 6) configured for encoding data to be transmitted by the optical data signal, the encoding being based on an adaptive constellation diagram in a 2-D plane (e.g., the R-QSPK shown in Figures 1, 3 and 5 etc.), the adaptive constellation diagram including at least a first pair of symbols (e.g., the pair on the horizontal axis) and a second pair of symbols (the pair on the vertical axis), 
wherein respective symbols of the first pair of symbols are located at opposite sides of an origin of the 2-D plane at a first distance d1 from each other (e.g., Figure 1 etc., the pair at 0 and , distance 2*A1), 
wherein respective symbols of the second pair of symbols are located at opposite sides of the origin of the 2-D plane at a second distance d2 from each other (e.g., Figure 1 etc., the pair at /2 and -/2, distance 2*A2), 
wherein a line in the adaptive constellation diagram connecting the first pair of symbols is perpendicular to a line in the adaptive constellation diagram connecting the second pair of symbols (shown in Figures 1, 3 and 5 etc.; [0027]-[0028]), 
wherein the encoding unit is further configured for adapting the adaptive constellation diagram for data transmission by varying a first ratio of the first distance d1 and the second distance d2 to minimize or nearly minimize a bit error rate in the transmitted data ([0027], “by optimizing the decision method together with the amplitudes A1, A2 the performance of R-QPSK can be superior to C-QPSK”; [0028], “In C-QPSK, de-mapping of symbols is made by making decisions based only on the phase of the symbols. Therefore, if the phase distortion is larger than /4, symbols carrying different bits will overlap and an error will occur. In R-QPSK, we can use the different amplitude of the symbols to perform the de-mapping. Now, even when the phase distortion accumulated by one symbol in the constellation is larger than /4, we can still look at their amplitude value to decide which pair of bits to assign. By choosing the decision boundaries carefully (both in terms of phase and amplitude), we can reduce the bit error rate of the system when the distortion is dominated by phase distortion”; [0037], “As shown in the figure, the point in the constellation within the HPPO boundaries (502) is de-mapped according to its amplitude. Depending whether the amplitude is larger or smaller than an amplitude threshold Ath the de-mapping decision will be different. The de-mapping table depends on two optimization parameters, namely the angle  and the amplitude threshold Ath. Both parameters are optimized according to the transmission link and the values of the diagonals A1 and A2. Both parameters are optimized according to the transmission link and the values of the diagonals A1 and A2. Their optimum values are the ones that minimize the BER.” As shown in Figure 5, by optimize A1 and A2 (or the optimum ratio between A1 and A2), symbols carrying different bits will not overlap, and the Ath is between the A1 and A2. And the A1 and A2 are encoded in the transmitter. That is, the optimum angle  and the amplitude threshold Ath are used to reduce bit-error-rate, and the optimum Ath depends on the A1 and A2 that are encoded in the transmitter), 
wherein the first distance d1 does not equal the second distance d2 in the first ratio of the adaptive constellation diagram for data transmission once adapted by the encoding unit to minimize or nearly minimize the bit error rate in the transmitted data (Figures 1 and 3 etc., the 2A1 and 2A2 are not equal).
But, Rodriquez et al does not expressly state: wherein the varying of the first ratio is to a degree that is determined based on information corresponding to at least one of: 
an amount of a phase noise to which an optical data transmission along the transmission link is subject, the phase noise characterized by a random rotation of at least one constellation point location with respect to the origin of the 2-D plane, a second ratio of the amount of the phase noise and an amount of an additive noise to which an optical data transmission along the transmission link is subject, the additive noise characterized by at least one random isotropic shift of at least one constellation point in the 2-D plane.
However, as shown in Figure 5 of Rodriquez et al, the optical data transmission along the transmission link is subjected to phase noise and additive noise (Figure 5), and the phase noise is characterized by a random rotation of at least one constellation point location with respect to the origin of the 2-D plane (Figure 5, the “scattered points” with respect to the origin of said 2-D plane). Rodriquez’s system/method “is designed in such a way that it presents more tolerance to phase noise created by the nonlinear interaction with the legacy channels” (Abstract etc.), and “in with the inventive R-QPSK data is recovered by making decisions in both phase and amplitude of the constellation points. This has bit-error-rate advantage in systems with strong phase noise induced by co-propagating IM channels. This invention is two-folded. First, the Rhombic-QPSK is implemented by choosing an optimum ratio between A1 and A2. Second, an optimum de-mapping method is proposed to maximize system performance. C-QPSK is the optimum constellation is a communication channel with Gaussian noise. However, by optimizing the decision method together with the amplitudes A1, A2 the performance of R-QPSK can be superior to C-QPSK in links with co-propagating IM channels” ([0027]), “if the phase distortion is larger than /4, symbols carrying different bits will overlap and an error will occur. In R-QPSK, we can use the different amplitude of the symbols to perform the de-mapping. Now, even when the phase distortion accumulated by one symbol in the constellation is larger than /4, we can still look at their amplitude value to decide which pair of bits to assign. By choosing the decision boundaries carefully (both in terms of phase an amplitude), we can reduce the bit error rate of the system when the distortion is dominated by phase distortion” ([0028]), “This invention, includes a new de-mapping method that reduces the bit-error rate (BER) when R-QPSK is used” ([0033]), and “Both parameters are optimized according to the transmission link and the values of the diagonals A1 and A2. Their optimum values are the ones that minimize the BER” ([0037]). The bit error ratio or BER is directly related to the phase noise, “the Rhombic-QPSK is implemented by choosing an optimum ratio between A1 and A2”, and the optimum threshold (Ath) in the receiver are based on the ratio of the A1 and A2 so to minimize the BER; therefore, it is obvious to one skilled in the art that the first ratio is varied in the adapting step to a degree that is determined based on information corresponding to an amount of a phase noise.
3). With regard to claim 14, Rodriquez et al discloses a system (Figure 2) comprising: 
a transmitter (e.g., Figure 2, transmitter 201) configured to transmit an optical data signal along a transmission link (e.g., link 202 in Figure 2), and 
a receiver (203) configured to receive the optical data signal transmitted along the transmission link, 
wherein the transmitter comprises an encoding unit (in the transmitter, and Figures 5 and 6) configured for encoding data to be transmitted by the optical data signal, the encoding being based on an adaptive constellation diagram in a 2-D plane (e.g., the R-QSPK shown in Figures 1, 3 and 5 etc.), the adaptive constellation diagram including at least a first pair of symbols (e.g., the pair on the horizontal axis) and a second pair of symbols (the pair on the vertical axis),
wherein respective symbols of the first pair of symbols are located at opposite sides of an origin of the 2-D plane at a first distance d1 from each other (e.g., Figure 1 etc., the pair at 0 and , distance 2*A1), 
wherein respective symbols of the second pair of symbols are located at opposite sides of the origin of the 2-D plane at a second distance d2 from each other (e.g., Figure 1 etc., the pair at /2 and -/2, distance 2*A2), 
wherein a line in the adaptive constellation diagram connecting the first pair of symbols is perpendicular to a line in the adaptive constellation diagram connecting the second pair of symbols (shown in Figures 1, 3 and 5 etc.; [0027]-[0028]), 
wherein the encoding unit is further configured for adapting the adaptive constellation diagram for data transmission by varying a first ratio of the first distance d1 and the second distance d2 to minimize or nearly minimize a bit error rate in the transmitted data ([0027], “by optimizing the decision method together with the amplitudes A1, A2 the performance of R-QPSK can be superior to C-QPSK”; [0028], “In C-QPSK, de-mapping of symbols is made by making decisions based only on the phase of the symbols. Therefore, if the phase distortion is larger than /4, symbols carrying different bits will overlap and an error will occur. In R-QPSK, we can use the different amplitude of the symbols to perform the de-mapping. Now, even when the phase distortion accumulated by one symbol in the constellation is larger than /4, we can still look at their amplitude value to decide which pair of bits to assign. By choosing the decision boundaries carefully (both in terms of phase and amplitude), we can reduce the bit error rate of the system when the distortion is dominated by phase distortion”; [0037], “As shown in the figure, the point in the constellation within the HPPO boundaries (502) is de-mapped according to its amplitude. Depending whether the amplitude is larger or smaller than an amplitude threshold Ath the de-mapping decision will be different. The de-mapping table depends on two optimization parameters, namely the angle  and the amplitude threshold Ath. Both parameters are optimized according to the transmission link and the values of the diagonals A1 and A2. Both parameters are optimized according to the transmission link and the values of the diagonals A1 and A2. Their optimum values are the ones that minimize the BER.” As shown in Figure 5, by optimize A1 and A2 (or the optimum ratio between A1 and A2), symbols carrying different bits will not overlap, and the Ath is between the A1 and A2. And the A1 and A2 are encoded in the transmitter. That is, the optimum angle  and the amplitude threshold Ath are used to reduce bit-error-rate, and the optimum Ath depends on the A1 and A2 that are encoded in the transmitter), 
wherein the first distance d1 does not equal the second distance d2 in the first ratio of the adaptive constellation diagram for data transmission once adapted by the encoding unit to minimize or nearly minimize the bit error rate in the transmitted data (Figures 1 and 3 etc., the 2A1 and 2A2 are not equal), 
wherein the receiver comprises a decoding unit configured for decoding the received optical data signal based on the adaptive constellation diagram (Figure 4).
But, Rodriquez et al does not expressly state: wherein the varying of the first ratio is to a degree that is determined based on information corresponding to at least one of: an amount of a phase noise to which [[an]] optical data transmission along the transmission link is subject, the phase noise characterized by a random rotation of at least one constellation point location with respect to the origin of the 2-D plane, a second ratio of the amount of the phase noise and an amount of an additive noise to which an optical data transmission along the transmission link is subject, the additive noise characterized by at least one random isotropic shift of at least one constellation point in the 2-D plane.
However, as shown in Figure 5 of Rodriquez et al, the optical data transmission along the transmission link is subjected to phase noise and additive noise (Figure 5), and the phase noise is characterized by a random rotation of at least one constellation point location with respect to the origin of the 2-D plane (Figure 5, the “scattered points” with respect to the origin of said 2-D plane). Rodriquez’s system/method “is designed in such a way that it presents more tolerance to phase noise created by the nonlinear interaction with the legacy channels” (Abstract etc.), and “in with the inventive R-QPSK data is recovered by making decisions in both phase and amplitude of the constellation points. This has bit-error-rate advantage in systems with strong phase noise induced by co-propagating IM channels. This invention is two-folded. First, the Rhombic-QPSK is implemented by choosing an optimum ratio between A1 and A2. Second, an optimum de-mapping method is proposed to maximize system performance. C-QPSK is the optimum constellation is a communication channel with Gaussian noise. However, by optimizing the decision method together with the amplitudes A1, A2 the performance of R-QPSK can be superior to C-QPSK in links with co-propagating IM channels” ([0027]), “if the phase distortion is larger than /4, symbols carrying different bits will overlap and an error will occur. In R-QPSK, we can use the different amplitude of the symbols to perform the de-mapping. Now, even when the phase distortion accumulated by one symbol in the constellation is larger than /4, we can still look at their amplitude value to decide which pair of bits to assign. By choosing the decision boundaries carefully (both in terms of phase an amplitude), we can reduce the bit error rate of the system when the distortion is dominated by phase distortion” ([0028]), “This invention, includes a new de-mapping method that reduces the bit-error rate (BER) when R-QPSK is used” ([0033]), and “Both parameters are optimized according to the transmission link and the values of the diagonals A1 and A2. Their optimum values are the ones that minimize the BER” ([0037]). The bit error ratio or BER is directly related to the phase noise, “the Rhombic-QPSK is implemented by choosing an optimum ratio between A1 and A2”, and the optimum threshold (Ath) in the receiver are based on the ratio of the A1 and A2 so to minimize the BER; therefore, it is obvious to one skilled in the art that the first ratio is varied in the adapting step to a degree that is determined based on information corresponding to an amount of a phase noise.

Claims 2 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Rodriquez et al (US 2015/0043680) as applied to claim 1 above, and further in view of Rossi et al (US 2005/0063711).
1). With regard to claim 2, Rodriquez et al discloses all of the subject matter as applied to claim 1 above. And Rodriquez et al further discloses wherein the step of adapting the adaptive constellation diagram for data transmission by varying the first ratio comprises scaling a base distance d0 with corresponding scaling factors , according to d1= d0* and d2= d0* ([0027]-[0037], the A1 and A2 are optimized, e.g., as shown in Figure 1, the A1 and A2 different from the A0; that is, the scaling factors  and are used for scaling the base distance A0).
But, Rodriquez et al does not expressly disclose to keep the time-averaged power of the optical data transmission constant, in particular by providing for 2+2= 2.
However, it is common in the art to keep the time-averaged power of the optical data transmission in constant so to reduce power fluctuation and make the decoding at the receiver easier. E.g., Rossi et al discloses an optical transmitter, in which the optical power output form the transmitter is maintain at a constant level ([0032]). Regarding the formula 2+2= 2, it is just a data manipulation or simple mathematical calculation. While the base distance is A0, to maintain a constant power, A12+ A22  needs to be same as A02 + A02 = 2*A02; that is
A12+ A22  =  (A0)2+ (A0)2 = A02(2+2) = 2*A02
That is, A02(2+2) = 2*A02
Then, 2+2= 2, which is a result of keeping the time-averaged power of the signal constant. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to keep the time-averaged power of the signal constant as commonly used in the art and disclosed by Rossi et al in the system/method of Rodriquez et al so to enhance the system reliability, reduce error rate and make the decoding easier. 
2). With regard to claim 13, Rodriquez et al discloses all of the subject matter as applied to claim 12 above. And Rodriquez et al further discloses wherein the varying the first ratio comprises scaling a base distance d0 with corresponding scaling factors , according to d1= d0* and d2= d0* ([0027]-[0037], the A1 and A2 are optimized, e.g., as shown in Figure 1, the A1 and A2 different from the A0; that is, the scaling factors  and are used for scaling the base distance A0).
But, Rodriquez et al does not expressly disclose to keep the time-averaged power of the optical data transmission constant, in particular by providing for 2+2= 2.
However, it is common in the art to keep the time-averaged power of the optical data transmission in constant so to reduce power fluctuation and make the decoding at the receiver easier. E.g., Rossi et al discloses an optical transmitter, in which the optical power output form the transmitter is maintain at a constant level ([0032]). Regarding the formula 2+2= 2, it is just a data manipulation or simple mathematical calculation. While the base distance is A0, to maintain a constant power, A12+ A22  needs to be same as A02 + A02 = 2*A02; that is
A12+ A22  =  (A0)2+ (A0)2 = A02(2+2) = 2*A02
That is, A02(2+2) = 2*A02
Then, 2+2= 2, which is a result of keeping the time-averaged power of the signal constant. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to keep the time-averaged power of the signal constant as commonly used in the art and disclosed by Rossi et al in the system/method of Rodriquez et al so to enhance the system reliability, reduce error rate and make the decoding easier.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriquez et al (US 2015/0043680) as applied to claim 1 above, and further in view of Onaka et al (US 2004/0252999).
Rodriquez et al discloses all of the subject matter as applied to claim 1 above. But, Rodriquez et al does not expressly disclose wherein said optical data transmission includes the transmission of a pump wavelength in the same direction as data signals. 
However, to use an amplifier to amplify transmitted signal is well known in the art. E.g., Onaka et al discloses an optical transmission system, in which a pump wavelength is transmitted in the same direction as data signals (e.g., Figure 9, 10, 112, 13, 14, 16 and 17 etc.) so that desired signal power can be maintained in the transmission line. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a co-propagation pump amplification as taught by Onaka et al in the system/method of Rodriquez et al so that the signal loss can be compensated and desired signal power can be maintained.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriquez et al as applied to claim 1 above, and further in view of Essiambre et al (US 2013/0336649).
Rodriquez et al disclose all of the subject matter as applied to claim 1 above. And Rodriquez et al further discloses wherein the 2-D plane is the complex plane (e.g., Rodriquez: Figures 4 and 5, [0036], A (or Si) = r*ej), and each constellation point Zsymbol of each of the first pairs of symbols and second pairs of symbols can be expressed as one of 
Zsymbol = *(X0+iY0) (e.g., A1 = A0*,  is an optimization factor. X0+iY0 is just a another representation in a Cartesian complex plane of a complex number r*ej in polar complex plane);
Zsymbol = *(X0+iY0), (e.g., A2 = A0*,  is an optimization factor. X0+iY0 is just a another representation in a Cartesian complex plane of a complex number r*ej in polar complex plane), and 
wherein the optical data transmission is subjected to additive noise and phase noise (Figures 4 and 5; the “scattered points” around Ai or Si), 
wherein the additive noise is defined as Zadd defined as follows:
Zadd = nx+i*ny (just another representation of a complex noise in Cartesian complex plane of an additive noise) wherein nx and ny are random variables distributed according to a same statistical distribution, 
Wherein the phase noise being represented by a factor 
exp{i*}, 
wherein  is a random variable having a corresponding statistical distribution (the exp{i*} or e i* is a basic representation of a phase noise in the art), 
wherein a given sample point Z originating from a constellation point Zsymbol subjected to additive noise and phase noise is a random variable defined as 
Z = Zsymbol *exp{i*} + Zadd (this formula is just a common mathematic formula for a complex signal representation Z while noise are added. E.g., for a signal Sin, when its amplitude and phase is perturbed: Sout = Sin*ej + S).
But, Rodriquez et al does not expressly disclose: X0, Y0 ϵ {-1,1} up to a common normalization factor and a common arbitrary phase factor.
However, Essiambre et al discloses an adaptive constellation for an optical transmission system (Figures 1, 2D, 4 and 6 etc.); and teaches to use a normalization factor to normalize the signals (“This function is typically normalized so that its integral over the entire complex plane is equal to one”, ([0069]), and Essiambre et al also discloses that the noise is in Gaussian distribution ([0005] and [0082]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Essiambre et al to the system/method of Rodriquez et al so that the signal can be conveniently processed and analyzed. 

Allowable Subject Matter
Claims 4-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        May 3, 2022